Exhibit 10.11

Execution Copy

MANAGEMENT AGREEMENT

This Management Agreement (this “Agreement”) is entered into as of March 29,
2007 by and among Univision Communications Inc., a Delaware corporation (the
“Company”) Broadcasting Media Partners, Inc., a Delaware corporation (“BMP”),
Broadcast Media Partners Holdings, Inc., a Delaware corporation (“BMPH” and,
together with the Company and BMP, the “Univision Corporations”), Madison
Dearborn Partners IV, L.P. (“MDPIV”), Madison Dearborn Partners V-B, L.P.
(“MDPV” and together with MDPIV, “MDP”), Providence Equity Partners V Inc.
(“PEPV”), Providence Equity Partners L.L.C. (“PEPVI” and together with PEPV,
“PEP”), KSF Corp. (“SCG”), THL Managers VI, LLC (“THL”), and TPG Capital, L.P.
(“TPG”, and together with MDP, PEP, SCG and THL, each a “Manager” and together,
the “Managers”; provided that each such entity shall cease to be a “Manager” for
all purposes hereunder at such time as investment funds affiliated with such
Manager are no longer members of a Principal Investor Group). Certain
capitalized terms used herein are specifically defined in Section 6.

RECITALS

WHEREAS, each of BMP, BMPH and Umbrella Acquisition, Inc., a Delaware
corporation (“Umbrella”), has been formed for the purpose of engaging in a
transaction in which Umbrella will be merged with and into the Company, with the
Company surviving (the “Merger”) pursuant to an Agreement and Plan of Merger
between BMP, Umbrella and the Company dated as of June 26, 2006 (as amended from
time to time, the “Merger Agreement”).

WHEREAS, to enable Umbrella to engage in the Merger and related transactions,
MDP, PEP, THL and TPG provided financial and structural advice and analysis as
well as assistance with due diligence investigations and negotiations (the
“Financial Advisory Services”); and

WHEREAS, the Univision Corporations want to retain the Managers to provide
certain management, consulting and advisory services to the Univision
Corporations, and the Managers are willing to provide such services on the terms
set forth below.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

1. Services. Each of the Managers hereby agrees that, during the term of this
Agreement (the “Term”) it will provide the following management, consulting and
advisory services to the Univision Corporations as requested from time to time
by the Boards of Directors of the Univision Corporations:

(a) advice in connection with the negotiation of agreements, contracts,
documents and instruments relating to the Univision Corporations’ financing;

(b) financial, managerial and operational advice in connection with the
Univision Corporations’ business, including, without limitation, advice with
respect to the development and implementation of strategies for improving the
operating, marketing and financial performance of the Univision Corporations and
their subsidiaries; and

 

1



--------------------------------------------------------------------------------

(c) such other services (which may include financial and strategic planning and
analysis, consulting services, human resources and executive recruitment
services and other services) as such Manager and the Univision Corporations may
from time to time agree in writing.

Each of the Managers shall devote such time and efforts to the performance of
services contemplated hereby as such Manager deems reasonably necessary or
appropriate; provided, however, that no minimum number of hours is required to
be devoted by any Manager on a weekly, monthly, annual or other basis. The
Univision Corporations acknowledge that each of the Managers’ services are not
exclusive to any of the Univision Corporations and that each Manager will render
similar services to other persons and entities. The Managers and the Univision
Corporations understand that the Univision Corporations may, at times, engage
one or more investment bankers or financial advisers to provide services in
addition to, but not in lieu of, services provided by the Managers under this
Agreement. In providing services to the Univision Corporations, each Manager
will act as an independent contractor and it is expressly understood and agreed
that this Agreement is not intended to create, and does not create, any
partnership, agency, joint venture or similar relationship and that no party has
the right or ability to contract for or on behalf of any other party or to
effect any transaction for the account of any other party.

2. Payment of Fees.

(a) The Univision Corporations, jointly and severally, will pay to MDP, PEP, THL
and TPG (or such affiliates as they may respectively designate), in
consideration of the Managers providing the Financial Advisory Services, an
aggregate transaction fee (the “Transaction Fee”) in the amount of $200,000,000,
such fee being payable at the closing of the Merger. The Transaction Fee shall
be divided among MDP, PEP, THL and TPG as follows:

 

MDPIV:

   $ 22,005,630

MDPV:

   $ 27,994,370

PEPV:

   $ 29,405,587

PEPVI:

   $ 20,594,413

THL:

   $ 50,000,000

TPG:

   $ 50,000,000

(b) During the Term, the Univision Corporations, jointly and severally, will pay
to the Managers (or such affiliates as they may respectively designate), a
quarterly periodic fee (the “Periodic Fee”) of 2% of EBITDA for the calendar
quarter in question in exchange for the ongoing services provided by the
Managers under Section 1 of this Agreement, such fee being payable by the
Company in arrears as soon as practicable

 

2



--------------------------------------------------------------------------------

following the determination of EBITDA for the applicable calendar quarter. The
Periodic Fee shall be payable in full for any quarter during which this
Agreement was in effect for any portion thereof and shall not be refundable in
whole or in part. The Periodic Fee shall be divided among the Managers pro rata
in proportion, as of such date, to the funds committed by investment funds
affiliated with each Manager under the Equity Commitment Letter, as set forth on
Schedule 1 (the “Managers’ Pro Rata Percentage”); provided that, for purposes of
this Agreement, (i) the MDP Investors and their respective Affiliated Funds
shall be deemed to be investment funds affiliated with MDP; (ii) the PEP
Investors and their respective Affiliated Funds shall be deemed to be investment
funds affiliated with PEP; (iii) the SCG Investors and their respective
Affiliated Funds shall be deemed to be investment funds affiliated with SCG,
(iv) the THL investors and their respective Affiliated Funds shall be deemed to
be investment funds affiliated with THL; and (v) the TPG Investors and their
respective Affiliated Funds shall be deemed to be investment funds affiliated
with TPG.

(c) During the Term, the Mangers will advise the Univision Corporations in
connection with debt or equity financing, acquisition, disposition and change of
control transactions involving the Univision Corporations or any of their
respective direct or indirect subsidiaries (however structured), and the
Univision Corporations, jointly and severally, will, for each transaction which
has a gross transaction value of at least $25,000,000, pay to the Managers (or
such affiliates as they may respectively designate) an aggregate fee (the
“Subsequent Fee”) in connection with each such transaction equal to one percent
(1%) of the gross transaction value of such transaction or such other amount as
may be mutually agreed by the applicable Univision Corporation and the Requisite
Managers, such fee to be due and payable for the foregoing services at the
closing of such transaction. Each Subsequent Fee shall be divided among the
Managers according to the Managers’ Pro Rata Percentage, as of such date.

3. Term. This Agreement shall continue in full force and effect until December
31, 2017; provided that this Agreement shall be automatically extended each
December 31 for an additional year unless the Univision Corporations or the
Requisite Managers provide written notice of their desire not to automatically
extend the term of this Agreement to the other parties hereto at least ninety
(90) days prior to such December 31; provided, further, (a) that the Requisite
Managers may cause this Agreement to terminate at any time and (b) this
Agreement shall terminate automatically immediately prior to the earlier of (i)
an Initial Public Offering, and (ii) Change of Control (as defined in the
Stockholders Agreement), unless the Requisite Managers determine otherwise. In
the event of a termination of this Agreement, the Univision Corporations,
jointly and severally, shall pay each of the Managers (or such affiliates as
they may respectively designate) (i) all unpaid Periodic Fees (pursuant to
Section 2(b) above), Subsequent Fees (pursuant to Section 2(c) above) and
expenses (pursuant to Section 4(a) below) due with respect to periods prior to
the date of termination plus (ii) the sum of the net present values (using
discount rates equal to the then yield on U.S. Treasury Securities of like
maturity) of the Periodic Fees that would have been payable with respect to the
period from the date of termination until the expiration date in effect
immediately prior to such termination, assuming, for such purposes, that (1) the
baseline EBITDA for purposes of such calculation is the greater of (A) EBITDA
for the most recently completed quarter and (B) the average of the EBITDA for
the last four completed quarters and (2) EBITDA would have grown during each

 

3



--------------------------------------------------------------------------------

subsequent quarter until the expiration date in effect immediately prior to such
termination at a rate reflecting the greater of (A) a compounded annual growth
rate of 10%, and (B) the compounded annual growth rate of the last two completed
fiscal years. The amounts described in clause (ii) above shall be divided among
the Managers according to the Managers’ Pro Rata Percentage, as of such date.
Sections 4 and 5 of this Agreement shall survive any termination of this
Agreement with respect to matters occurring before, on or after the date of such
termination.

4. Expenses; Indemnification.

(a) Expenses. The Univision Corporations, jointly and severally, will pay on
demand all Reimbursable Expenses. As used herein, “Reimbursable Expenses” means
(A) all expenses incurred or accrued prior to the date on which the transactions
contemplated by the Merger Agreement are consummated (the “Closing Date”) by any
of the Managers or their affiliates in connection with this Agreement, the
Merger or any related transactions, consisting of their respective out-of-pocket
expenses for travel and other incidentals in connection with such transactions
(including, without limitation, all air travel and other travel related
expenses) and the out-of-pocket expenses and the fees and charges of the
consultants and advisors listed in Schedule 2 hereof, any other consultants or
advisors retained by the Managers in connection with the Merger and related
transactions, (B) reasonable out-of-pocket expenses incurred from and after the
Closing Date relating to their Affiliated Funds’ investment in, the operations
of, or the services provided by the Managers or former Managers to, the
Univision Corporations or any of their affiliates from time to time (including,
without limitation, all air travel and other travel related expense); provided,
however, that the Requisite Managers must approve any expenses referred to in
this clause (B) other than routine out-of-pocket expenses, (C) reasonable
out-of-pocket legal expenses incurred by any Manager or former Manager or their
affiliates from and after the Closing Date in connection with the enforcement of
rights or taking of actions under this Agreement, the Univision Corporations’
certificates of incorporation and bylaws, the Stockholders Agreement, the
Participation, Registration Rights and Coordination Agreement or the Principal
Investor Agreement; provided that the reimbursement of expenses incurred by the
Managers or former Managers, or their affiliates, which are subject to
reimbursement under Section 4.3 of the Principal Investor Agreement, will be
governed by, and subject to any limitations contained in, such section and (D)
expenses incurred from and after the Closing Date by the Managers or former
Managers, and their affiliates, which the Requisite Managers agree are properly
allocable to the Univision Corporations under this Agreement.

(b) Indemnity and Liability. The Univision Corporations, jointly and severally,
will indemnify, exonerate and hold each of the Managers and former Managers, and
each of their respective partners, shareholders, members, affiliates, directors,
officers, fiduciaries, managers, controlling Persons, employees and agents and
each of the partners, shareholders, members, affiliates, directors, officers,
fiduciaries, managers, controlling Persons, employees and agents of each of the
foregoing (collectively, the “Indemnitees”) free and harmless from and against
any and all actions, causes of action, suits, claims, liabilities, losses,
damages and costs and out-of-pocket

 

4



--------------------------------------------------------------------------------

expenses in connection therewith (including reasonable attorneys’ fees and
expenses) incurred by the Indemnitees or any of them before or after the date of
this Agreement (collectively, the “Indemnified Liabilities”), as a result of,
arising out of, or in any way relating to (i) this Agreement, the Merger, any
transaction to which a Univision Corporation is a party or any other
circumstances with respect to a Univision Corporation (other than any such
Indemnified Liabilities to the extent such Indemnified Liabilities arise out of
any breach of the Principal Investor Agreement, the Stockholders Agreement or
the Participation, Registration Rights and Coordination Agreement by such
Indemnitee or its affiliated or associated Indemnitees or any transaction
entered into after the Closing Date or other circumstances existing after the
Closing Date with respect to which the interests of such Indemnitee or its
affiliated or associated Indemnitees were adverse to the interests of the
Univision Corporations) or (ii) operations of, or services provided by any of
the Managers or former Managers to the Univision Corporations, or any of their
affiliates from time to time, whether pursuant to this Agreement or otherwise;
provided that the foregoing indemnification rights shall not be available to the
extent that any such Indemnified Liabilities arose on account of such
Indemnitee’s gross negligence or willful misconduct, and provided, further, that
if and to the extent that the foregoing undertaking may be unavailable or
unenforceable for any reason, the Univision Corporations hereby agree to make
the maximum contribution to the payment and satisfaction of each of the
Indemnified Liabilities which is permissible under applicable law. For purposes
of this Section 4(b), none of the circumstances described in the limitations
contained in the two provisos in the immediately preceding sentence shall be
deemed to apply absent a final non-appealable judgment of a court of competent
jurisdiction to such effect, in which case to the extent any such limitation is
so determined to apply to any Indemnitee as to any previously advanced indemnity
payments made by the Univision Corporations, then such payments shall be
promptly repaid by such Indemnitee to the Univision Corporations. The rights of
any Indemnitee to indemnification hereunder will be in addition to any other
rights any such person may have under any other agreement or instrument
referenced above or any other agreement or instrument to which such Indemnitee
is or becomes a party or is or otherwise becomes a beneficiary or under law or
regulation. None of the Indemnitees shall in any event be liable to the
Univision Corporations or any of their affiliates for any act or omission
suffered or taken by such Indemnitee in connection with, relating to or arising
out of this Agreement, including without limitation the services provided by
such Indemnitee to any of the Univision Corporations or any of their affiliates
(a) that does not constitute gross negligence or willful misconduct or (b) in
excess of the fees received by the applicable Manager hereunder. If the
Indemnitees related to more than one Manager or former Manager are similarly
situated with respect to their interests in connection with a matter that may be
an Indemnified Liability and such Indemnified Liability is not based on a
Third-Party Claim, the Indemnitees may enforce their rights pursuant to this
Section 4(b) with respect to such matter only with the consent of at least a
majority of the Managers or former Managers whose Indemnitees are so involved.
In the event that any party that was previously a Manager hereunder ceases to be
a Manager in accordance with the definition thereof, the provisions hereof for
the benefit of Indemnitees of such party shall inure to such Indemnitees and
their successors and assigns.

 

5



--------------------------------------------------------------------------------

5. Disclaimer and Limitation of Liability.

(a) Disclaimer; Standard of Care. None of the Mangers or former Managers makes
any representations or warranties, express or implied, in respect of the
services to be provided by any Manager or former Managers hereunder. In no event
shall any of the Managers or former Manager be liable to the Univision
Corporations or any of their affiliates for any act, alleged act, omission or
alleged omission that does not constitute gross negligence or willful misconduct
of such Manager or former Manager as determined by a final, non-appealable
determination of a court of competent jurisdiction.

(b) Limitation of Liability. In no event will any of the Managers or former
Managers or any of their Indemnitees be liable to the Univision Corporations or
any of their affiliates or either of the other Managers or former Managers or
their Indemnitees for any indirect, special, incidental or consequential
damages, including, without limitation, lost profits or savings, whether or not
such damages are foreseeable, or for any third party claims (whether based in
contract, tort or otherwise), relating to, in connection with or arising out of
this Agreement, including without limitation the services to be provided by the
Managers or former Managers hereunder, or for any act or omission that does not
constitute gross negligence or willful misconduct or in excess of the fees
received by the applicable Manager hereunder.

6. Definitions. For purposes of this agreement, the following terms shall have
the following meanings:

“Affiliated Funds” shall have the same meaning given to it in the Principal
Investor Agreement.

“EBITDA” shall have the meaning given to such term in the Indenture as in effect
on the date hereof; provided that for purposes of this agreement, “EBITDA” for
any quarter, and any other amount required to be calculated in order to
calculate “EBITDA” for such quarter shall be calculated as if the Periodic Fee
were not paid.

“Equity Commitment Letter” shall have the same meaning given to it in the Merger
Agreement.

“Change of Control” shall have the same meaning given to it in the Principal
Investor Agreement.

“Indenture” shall mean the Indenture, dated as of March 29, 2007, between the
Company, as issuer and Wells Fargo Bank, National Association, as trustee (the
“Trustee”), as supplemented by a Supplemental Indenture, dated March 29, 2007,
by and among the Company, the guarantors named on the signature pages thereto
and the Trustee, relating to the issuance of 9.75%/10.50% Senior Notes due 2015
of the Company.

“Initial Public Offering” shall have the meaning given to such term in the
Principal Investor Agreement.

“Majority Principal Investors” shall have the meaning given to such term in the
Principal Investor Agreement.

 

6



--------------------------------------------------------------------------------

“MDP Investors” shall have the meaning given to such term in the Principal
Investor Agreement.

“Participation, Registration Rights and Coordination Agreement” means the
Participation, Registration Rights and Coordination Agreement dated March 29,
2007 among BMP, BMPH, Umbrella and certain stockholders of BMP and BMPH.

“Person” means any individual or corporation, association, partnership, limited
liability company, joint venture, joint stock or other company, business trust,
trust, organization, or other entity of any kind.

“Principal Investor Agreement” means the Principal Investor Agreement dated
March 29, 2007 among BMP, BMPH, Umbrella and the Principal Investors (as defined
therein).

“Principal Investor Group” shall have the meaning given to such term in the
Principal Investor Agreement.

“PEP Investors” shall have the meaning given to such term in the Principal
Investor Agreement.

“Requisite Managers” shall mean, at any time, the approval of Managers whose
affiliated investment funds constitute Majority Principal Investors.

“SCG Investors” shall have the meaning given to such term in the Principal
Investor Agreement.

“Shares” shall have the meaning given to such term in the Principal Investor
Agreement.

“Stockholders Agreement” means the Stockholders Agreement dated March 29, 2007
among BMP, BMPH, Umbrella and certain stockholders of BMP and BMPH.

“Third-Party Claim” means any (i) claim brought by a Person other than a
Univision Corporation, a Manager or any indemnified Person related to a Manager
and (ii) any derivative claim brought in the name of a Univision Corporation
that is initiated by a Person other than a Manager or any indemnified Person
related to a Manager.

“THL Investors” shall have the meaning given to such term in the Principal
Investor Agreement.

“TPG Investors” shall have the meaning given to such term in the Principal
Investor Agreement.

7. Assignment, etc. Except as provided below, none of the parties hereto shall
have the right to assign this Agreement without the prior written consent of
each of the other parties. Notwithstanding the foregoing, (a) any Manager may
assign all or part of its rights and

 

7



--------------------------------------------------------------------------------

obligations hereunder to any of its respective affiliates which provides
services similar to those called for by this Agreement, in which event such
Manager shall be released of its rights to fees under Section 2 and
reimbursement of expenses under Section 4(a) and all of its obligations
hereunder and (b) the provisions hereof for the benefit of Indemnitees of the
Managers shall inure to the benefit of such Indemnitees and their successors and
assigns.

8. Amendments and Waivers. No amendment or waiver of any term, provision or
condition of this Agreement shall be effective unless in writing and executed by
the Requisite Managers and the Univision Corporations; provided, that any
amendment that would increase any fee pursuant to this Agreement shall require
the written consent of the Requisite Managers and the Univision Corporations and
any amendment or waiver that discriminates against a Manager will require the
consent of such Manager; and provided, further, that any Manager may waive any
portion of any fee to which it is entitled pursuant to this Agreement, and,
unless otherwise directed by such Manager, such waived portion shall revert to
the other Managers, according to the Managers’ Pro Rata Percentage, without
taking into account such waiving Manager. No waiver on any one occasion shall
extend to or effect or be construed as a waiver of any right or remedy on any
future occasion. No course of dealing of any person nor any delay or omission in
exercising any right or remedy shall constitute an amendment of this Agreement
or a waiver of any right or remedy of any party hereto.

9. Governing Law; Jurisdiction.

(a) Choice of Law. This Agreement and all matters arising under or related to
this Agreement shall be governed by and construed in accordance with the
domestic substantive laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule that would cause the application of
the domestic substantive laws of any other jurisdiction.

(b) Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (i) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of Delaware for the purpose of any
action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (ii) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject mater
hereof or thereof may not be enforced in or by such court and (iii) hereby
agrees not to commence or maintain any action, claim, cause of action or suit
(in contract, tort or otherwise), inquiry, proceeding or investigation arising
out of or based upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above-named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above-named courts whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, to the

 

8



--------------------------------------------------------------------------------

extent that any party hereto is or becomes a party in any litigation in
connection with which it may assert indemnification rights set forth in this
agreement, the court in which such litigation is being heard shall be deemed to
be included in clause (i) above. Notwithstanding the foregoing, any party to
this Agreement may commence and maintain an action to enforce a judgment of any
of the above-named courts in any court of competent jurisdiction. Each party
hereto hereby consents to service of process in any such proceeding in any
manner permitted by Delaware law, and agrees that service of process by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 11 hereof is reasonably calculated to give actual notice.

(c) WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 9(c) CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 9(c) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

10. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
communication or agreement with respect thereto.

11. Notice. Any notices and other communications required or permitted in this
Agreement shall be effective if in writing and (a) delivered personally,
(b) sent by facsimile or email (if provided and the recipient acknowledges
receipt thereof by reply e-mail or otherwise), or (c) sent by overnight courier,
in each case, addressed as follows:

If to a Univision Corporation, to it:

c/o Univision Communications Inc.

1999 Avenue of the Stars, Suite 3050

Los Angeles, California 90067

Facsimile No.: (310) 556-1526

Attention: General Counsel

 

9



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

50 Kennedy Plaza, 11th Floor

Providence, Rhode Island 02903

Facsimile No.: (401) 278-4701

Attention: David K. Duffell, Esq.

if to MDPIV or MDPV, to them:

c/o Madison Dearborn Partners

Three First National Plaza, suite 3800

Chicago, Illinois, 60602

Facsimile No.: (312) 895-1221

Attention: James N. Perry, Jr.

with a copy (which shall not constitute notice) to:

Three First National Plaza, suite 3800

Chicago, Illinois, 60602

Facsimile No.: (312) 895-1041

Attention: Mark Tresnowski, Esq.

if to PEPV or PEPVI, to them:

c/o Providence Equity Partners Inc.

50 Kennedy Plaza, 18th Floor

Providence, Rhode Island 02903

Facsimile No.: (401) 751-1790

Attention: Jonathan M. Nelson

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

50 Kennedy Plaza, 11th Floor

Providence, Rhode Island 02903

Facsimile No.: (401) 278-4701

Attention: David K. Duffell, Esq.

If to SCG, to it:

c/o Saban Capital Group

10100 Santa Monica Boulevard

Suite 2600

Los Angeles, California 90067

Facsimile No.: (310) 557-5103

Attention: Adam Chesnoff

 

10



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

10100 Santa Monica Boulevard

Suite 2600

Los Angeles, California 90067

Facsimile No.: (310) 557-5103

Attention: Niveen Tadros, Esq.

If to THL, to it:

c/o Thomas H. Lee Partners, L.P.

100 Federal Street, 35th Floor

Boston, Massachusetts 02110

Facsimile No.: (617) 227-3514

Attention: Scott Sperling

with a copy (which shall not constitute notice) to:

Weil, Gotshal & Manges LLP

100 Federal Street, 34th Floor

Boston, Massachusetts 02110

Facsimile No.: (617) 772-8333

Attention: David P. Kreisler, Esq.

If to TPG, to it:

c/o Texas Pacific Group

301 Commerce Street, Suite 3300

Fort Worth, Texas 76102

Facsimile No.: (817) 871-4010

Attention: Clive D. Bode

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Facsimile No.: (212) 225-3999

Attention: Paul L. Shim, Esq.

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (x) on the date received, if personally delivered, (y) on the
date received if delivered by facsimile on a business day, or if not delivered
on a business day, on the, first business day thereafter and (z) two business
days after being sent by overnight courier. Each of the parties hereto shall be
entitled to specify a different address by giving notice as aforesaid to each of
the other parties hereto.

 

11



--------------------------------------------------------------------------------

12. Severability. In the event that any provision hereof would, under applicable
law, be invalid or unenforceable in any respect, such provision shall be
construed by modifying or limiting it so as to be valid and enforceable to the
maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

13. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one instrument. A facsimile signature shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original.

14. Payments. Each payment made pursuant to Sections 2 or 3 shall be paid by
wire transfer of immediately available federal funds to the accounts specified
on Schedule 3 hereto, or to such other account(s) as the applicable Manager may
specify to the Company in writing prior to such payment.

15. TPG Payment. The Company and the Managers hereby acknowledge that, from and
after the date hereof, 21.32% of all Transaction Fee, Periodic Fees and
Subsequent Fees received by TPG shall be in respect of the services performed by
the Managers in connection with the investment of TPG Partners Umbrella
International IV, L.P. in the Univision Corporations, 11.49% of all Transaction
Fee, Periodic Fees and Subsequent Fees received by TPG shall be in respect of
the services performed by the Managers in connection with the investment of TPG
Partners Umbrella IV, L.P. in the Univision Corporations, 33.38% of all
Transaction Fee, Periodic Fees and Subsequent Fees received by TPG shall be in
respect of the services performed by the Managers in connection with the
investment of TPG Umbrella V, L.P. in the Univision Corporations, 25.06% of all
Transaction Fee, Periodic Fees and Subsequent Fees received by TPG shall be in
respect of the services performed by the Managers in connection with the
investment of TPG Umbrella International V, L.P. in the Univision Corporations,
1.86% of all Transaction Fee, Periodic Fees and Subsequent Fees received by TPG
shall be in respect of the services performed by the Managers in connection with
the investment of TPG Umbrella Co-Investment, L.P. in the Univision
Corporations, and 6.90% of all Transaction Fee, Periodic Fees and Subsequent
Fees received by TPG shall be in respect of the services performed by the
Managers in connection with the investment of TPG Umbrella International
Co-Investment, L.P. in the Univision Corporations. Such allocation is in
accordance with the respective Purchase Price Value of the Shares held by each
of TPG Umbrella IV, L.P., TPG Umbrella International IV, L.P., TPG Umbrella V,
L.P., TPG Umbrella International V, L.P., TPG Umbrella Co-Investment, L.P. and
TPG Universe International Co-Investment, L.P. as the date of determination.

[Remainder of Page Intentionally Left Blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

THE COMPANY:

  BROADCASTING MEDIA PARTNERS, INC.   By:  

*

  Name:   James C. Carlisle   Title:   Vice President

 

MIDCO:

  BROADCAST MEDIA PARTNERS HOLDINGS, INC.   By:  

*

  Name:   James C. Carlisle   Title:   Vice President

 

ACQUISITION SUB:   UMBRELLA ACQUISITION, INC.   By:  

*

  Name:   James C. Carlisle   Title:   Vice President

 

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page:

 

 

/s/ James C. Carisle

Name:   James C. Carlisle Title:   Vice President

SIGNATURE PAGE TO MANAGEMENT AGREEMENT



--------------------------------------------------------------------------------

MADISON DEARBORN PARTNERS IV, L.P.

By:   Madison Dearborn Partners, LLC, its General Partner

By:

 

 

Name:

  James N. Perry, Jr.

Its:

  Managing Director

MADISON DEARBORN PARTNERS V-B, L.P.

By:   Madison Dearborn Partners, LLC, its General Partner

By:

 

/s/ James N. Perry, Jr.

Name:

  James N. Perry, Jr.

Its:

  Managing Director

SIGNATURE PAGE TO MANAGEMENT AGREEMENT



--------------------------------------------------------------------------------

PROVIDENCE EQUITY PARTNERS V INC.

By:

 

 

Name:

  Mark Masiello

Title:

  Managing Director

PROVIDENCE EQUITY PARTNERS L.L.C.

By:

 

/s/ Mark Masiello

Name:

  Mark Masiello

Title:

  Managing Director

SIGNATURE PAGE TO MANAGEMENT AGREEMENT



--------------------------------------------------------------------------------

KSF CORP.

By:

 

/s/ Adam Chesnoff

Name:

  Adam Chesnoff

Title:

  President

SIGNATURE PAGE TO MANAGEMENT AGREEMENT



--------------------------------------------------------------------------------

THL MANAGERS VI, LLC

By:

  Thomas H. Lee Partners, L.P., its Managing Member

By:

  Thomas H. Lee Advisors, LLC, its General Partner

By:

 

/s/ Scott Sperling

Name:

  Scott Sperling

Title:

  Managing Director

SIGNATURE PAGE TO MANAGEMENT AGREEMENT



--------------------------------------------------------------------------------

TPG CAPITAL, L.P.

By:

  Tarrant Capital, LLC, its General Partner

By:

 

/s/ Clive D. Bode

Name:

  Clive D. Bode

Title:

  Vice President

SIGNATURE PAGE TO MANAGEMENT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1

Managers’ Pro Rata Percentage

 

MDPIV:

   10.26081%

MDPV:

   13.05324%

PEPV:

   13.71127%

PEPVI:

   9.60278%

SCG:

   6.74381%

THL:

   23.31405%

TPG:

   23.31405%



--------------------------------------------------------------------------------

SCHEDULE 2

Funds Flow Memo

 



--------------------------------------------------------------------------------

SCHEDULE 3

Managers’ Bank Accounts

 

MANAGER

   BANK ACCOUNT Madison Dearborn Partners IV, L.P.    Northern Trust    ABA #:
071000152    A/C #: 46116 Madison Dearborn Partners V-B, L.P.    JP Morgan Chase
   ABA #: 021000021    A/C #: 719532889 Providence Equity Partners V Inc.   
Bank of America    111 Westminster Street    Providence, RI 02903    ABA #:
026009593    A/C #: 94-9509-6913 Providence Equity Partners L.L.C.    Bank of
America    111 Westminster Street    Providence, RI 02903    ABA #: 026009593   
A/C #: 39-4055-7474 KSF Corp.    City National Bank    2029 Century Park East,
2nd Floor    Los Angeles, CA 90067    ABA #: 122016066    A/C #: 112-091327 THL
Managers VI LLC    Bank of America    ABA #: 026009593    A/C #: 00460-528-6131
   Reference: Univision Fee TPG Capital, L.P.    JP Morgan Chase Bank    New
York, NY    ABA #: 021000021    A/C #: 722602604    Account Name: TPG Capital,
L.P.